Title: To George Washington from Richard Dallam, 24 December 1776
From: Dallam, Richard
To: Washington, George



Sir.
New Town [Pa.] December 24th 1776

The time of the Flying Camp will be up in a few days (for which Department I was at first Perticularly appointd for.) As I expect they will immediatly go off for Philadelphia and Apply for their pay to the Treasurer, I think it necessary I should be their to settle their Accounts As sums of money have been paid on Account to Many of the Officers & Men, I think it my Duty to Mention this to your Excellency because those that were discharged on first December applyd to Congress for payment and received orders on the pay Master their altho they had receivd large sums of Money before which is like to cause a Confution in Our Accounts that We shall not easily settle.

I have on hand One hundred and Sixty thousand Dollars as about fifty thousand will do for my Department If your Excellency thinks proper I should go to philadelphia—I can leave the remainder with Colo. Palfrey the pay Master General. I am Your Excellencys Most Obedient Hum. Servt

Richard Dallam Dy pay Master Genl

